                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


DAN BOGER, On Behalf of Himself and
Others Similarly Situated,

              Plaintiff,

              v.
                                                            Civil Action No. TDC-17-l729
TRINITY HEATING & AIR, INC.,
d/b/a Trinity Solar, and
MEDIA MIX 365, LLC,

              Defendants.




                                MEMORANDUM OPINION

       Plaintiff Dan Boger has brought this putative class action against Defendants Trinity

Heating & Air, Inc. ("Trinity") and Media Mix 365, LLC ("Media Mix"), alleging violations of

the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. ~ 227 (2012), and the Maryland

Telephone Consumer Protection Act ("MTCPA"), Md. Code Ann., Com. Law ~~ 14-3201 to

3202 (2013). Boger alleges that Defendants violated these laws by using an automatic telephone

dialing system ("ATDS") to call his cellular telephone without his consent. Pending before the

Court is Trinity's Motion to Deposit Check, Enter Judgment in Plaintiffs Favor, and Dismiss the

Putative Class Action Case as Moot, as well as Media Mix's Motion for Joinder in Trinity's

Motion. Having reviewed the submitted materials, the Court finds that no hearing is necessary.

See D. Md. Local R. 105.6. For the reasons set forth below, Trinity's Motion is DENIED, and

Media Mix's Motion is GRANTED IN PART AND DENIED IN PART.
                                        BACKGROUND

       Trinity, a company that installs solar power systems, uses telemarketing to reach new

customers.   To that end, Trinity hired Media Mix to conduct a telemarketing campaign on its

behalf. As part of this campaign, Media Mix used an ATDS, which places calls automatically,

then transfers them to live operators only when the calls are answered. Media Mix called Boger,

allegedly on behalf of Trinity, at least three times using an ATDS without his consent between

January 2017 and May 2017. Additional factual background relating to these calls is set forth in

the Court's April 18,2018 Memorandum Opinion in this case. Boger v. Trinity Heating & Air,

Inc., No. TDC-17-1729, 2018 WL 1851146, at *1 (D. Md. Apr. 18,2018).

       Boger filed this putative class action on behalf of the thousands of persons who, he

alleges, have received similar ATDS-initiated calls without their consent from Defendants over

the past four years. Defendants both filed Motions to Dismiss Boger's MTCPA claims, which

the Court denied.     Two days after the Court issued its ruling on those motions, Trinity

transmitted an offer of judgment to Boger pursuant to Federal Rule of Civil Procedure 68 and

requested a court order authorizing deposit of a $6,000 cashier's check into the Court's registry

for transmittal to Boger.   Boger rejected Trinity's offer of judgment and objected to Trinity's

request to deposit funds in the Court's registry.   Trinity then filed its Motion seeking entry of

judgment in favor of Boger and dismissal of the case. Although the Court declined to accept the

check into its accounts because of processing difficulties, it agreed to deem the check received

for purposes of the resolution of the Motion.

                                          DISCUSSION

       In its Motion, Trinity argues that by consenting to entry of judgment in Boger's favor for

the full relief requested in the Complaint and by depositing with the Court, for transmittal to



                                                2
Boger, sufficient funds to cover the judgment, Trinity has tendered to Boger complete relief,

extinguished his individual claim, and deprived the Court of subject matter jurisdiction over the

claims of the putative class. Trinity's argument rests upon its interpretation of Campbell-Ewald

Co. v. Gomez, 136 S. Ct. 663 (2016), in which the United States Supreme Court held that an

unaccepted offer of judgment in the full amount sought by the individual plaintiff in a class

action case does not moot the case, but left open the question whether the result would be

different if a defendant deposits the full amount of a plaintiff s individual claim into an account

payable to the plaintiff and the court then enters judgment for the plaintiff in that amount. Id. at

672. Trinity asserts that where it has now invoked and executed on this hypothetical scenario

referenced in Campbell-Ewald, judgment should be entered in favor of Boger, and the class

action should be dismissed as moot.

         Article III of the Constitution limits. the judicial power of the federal courts to actual

"Cases" and "Controversies."    U.S. Const. art. III,   S 2, cl.   1. "When a case or controversy ceases

to exist, the litigation is moot, and the court's subject matter jurisdiction ceases to exist also."

s.c.   Coastal Conservation League v. Us. Army Corps of Eng'rs, 789 F.3d 475, 482 (4th Cir.

2015). A "case 'becomes moot only when it is impossible for a court to grant any effectual relief

whatever to the prevailing party.'''   Chafin v. Chafin, 133 S. Ct. 1017, 1023 (2013) (quoting

Knox v. Servo Emps., 132 S. Ct. 2277, 2287 (2012)).

         Determining whether Trinity's actions necessitate the entry of judgment in favor of Boger

and dismissal of the case as moot requires a closer examination of the Supreme Court's decision

in Campbell-Ewald.      Much like in the present case, the plaintiff in Campbell-Ewald,             Jose

Gomez, filed suit against the Campbell-Ewald Company ("Campbell-Ewald")                for a violation of

the TCP A and sought to represent a class of over 100,000 individuals who had received text



                                                  3
messages without their consent.     Campbell-Ewald,    136 S. Ct. at 667. Before the deadline for

Gomez to file a motion for class certification had passed, Campbell-Ewald proposed to settle

Gomez's individual claim for the maximum amount of statutory damages and an injunction

against further violations of the TCP A. Id. at 667-68.     Gomez declined the offer. Id. at 668.

Campbell-Ewald also filed an offer of judgment pursuant to Federal Rule of Civil Procedure 68,

which Gomez rejected and allowed to lapse after the 14-day period specified in the rule. Id.

Campbell-Ewald then moved to dismiss the case for lack of subject matter jurisdiction, claiming

that its offer of judgment, though rejected, mooted Gomez's         individual claim and thereby

mooted the entire class action.     Id.   The Supreme Court held that, under basic principles of

contract law, the unaccepted offer of judgment was a "legal nullity" and did not operate to moot

Gomez's individual claim. Id. at 670. The Court grounded its holding in the principles that "a

would-be class representative with a live claim of her own must be accorded a fair opportunity to

show that certification is warranted," and that a defendant should not be empowered to pick-off a

class action plaintiff to "avoid a potential adverse decision ... that could expose it to damages a

thousand-fold larger than the bid Gomez declined to accept." Id. at 672.

        The Supreme Court, however, left open the question whether it would have reached a

different result if the defendant had deposited the full amount of the plaintiff s individual claim

in an account payable to the plaintiff, and the court had then entered judgment for the plaintiff in

that amount.      Id. ("That question is appropriately reserved for a case in which it is not

hypothetical").   Trinity argues that the Supreme Court's explicit reservation of this hypothetical

scenario for future resolution necessarily means that the Court would rule that such actions

would render a class action moot.




                                                  4
       Since Campbell-Ewald, the United States Court of Appeals for the Fourth Circuit, in an

unpublished opinion, has applied that holding to find that an offer of settlement that included the

tendering of a check for the full amount sought by the plaintiff still did not moot the case. See

Bennett v. Office of Fed. Employee's Group Life Ins., 683 F. App'x 186, 188 (4th Cir. 2017).

But as of the date of this opinion, no Fourth Circuit published opinion has addressed Campbell-

Ewald's open question.      Several other circuits, however, have considered and rejected the

argument offered here by Trinity.

       In Chen v. Allstate Insurance Company, 819 F.3d 1136 (9th Cir. 2016), the United States

Court of Appeals for the Ninth Circuit rejected a defendant's         effort to moot a class action

plaintiff s claim by depositing a check for complete relief in an escrow account for the plaintiff

and requesting an order directing the escrow agent to pay the tendered funds to the plaintiff and

entering final judgment for the plaintiff. Id. at 1141, 1148. Citing a pre-Campbell-Ewald        case,

Pitts v. Terrible Herbst, Inc., 653 F.3d 1081 (9th Cir. 2011), the court concluded that because a

named plaintiff s claim is "inherently transitory" and "evades review" when a defendant engages

in the tactic of "picking off' the lead plaintiff to avoid a class action, an exception to the

mootness rule is appropriate if the plaintiff can still file a timely motion for class certification.

Chen, 819 F.3d at 1142-43 (citing Pitts, 653 F.3d at 1091-92). Upon consideration of Campbell-

Ewald, the court found additional grounds to find that the tendering of the full amount of the

judgment sought does not mandate entry of judgment and dismissal of a class action as moot.

Noting that the Campbell-Ewald Court stated that "a would-be class representative with a live

claim of her own must be accorded a fair opportunity to show that certification is warranted,"

Campbell-Ewald,    136 S. Ct. at 672, the court reasoned that a named plaintiff could reasonably

reject an offer of judgment purportedly providing complete individual relief because such an



                                                  5
offer would not actually provide another form of relief sought by the named plaintiff:                   the

opportunity to represent the class and seek relief on its behalf. See Chen, 819 F.3d at 1147. "A

named plaintiff acts sensibly by pursuing all of the relief sought in the complaint, and 'a

judgment satisfying an individual claim does not give a [named] plaintiff ... exercising her right

to sue on behalf of' others all that was "requested        in the complaint (i. e., relief for the class).'"

Id. (quoting Genesis Healthcare Corporation v. Symczyk, 569 U.S. 66, 85 (2013) (Kagan, J.,

dissenting».    The court therefore held that even when a defendant consents to judgment

affording the monetary and injunctive relief sought by the named plaintiff, a court "should not

enter judgment on the individual claims, over the plaintiffs          objection, before the plaintiff had

had a fair opportunity to move for class certification."     Chen, 819 F.3d at 1147.

        Likewise, the United States Court of Appeals for the Seventh Circuit has rejected

Trinity's position under strikingly similar facts to those in the present case. In Fulton Dental v.

Bisco, Inc., 860 F.3d 541 (7th Cir. 2017), the defendant in a TCP A class action case deposited

the maximum amount of statutory damages in the court's registry Under Federal Rule of Civil

Procedure 67 and argued that the district court should enter judgment in Fulton's favor and

dismiss the case as moot. Id. at 542-43. The court identified two primary bases for declining to

find that the deposit of funds required dismissal.

        First, the court noted that depositing funds with the court pursuant to Rule 67 is typically

for the purpose of relieving a party of the responsibility of holding contested funds and does not

constitute a determination of the ownership of the funds. Id. at 545. Thus, such a deposit is not

the equivalent of depositing funds in "an account payable to the plaintiff," the condition

described in the Campbell-Ewald hypothetical. Id. (quoting Campbell-Ewald, 136 S. Ct. at 672).

Accordingly, the court concluded that "we see no principled distinction between attempting to



                                                     6
force a settlement on an unwilling party through Rule 68, as in Campbell-Ewald, and attempting

to force a settlement on an unwilling party through Rule 67." Fulton, 860 F.3d at 545.

        Second, like the Ninth Circuit in Chen, the court reasoned that even funds deposited with

the court do not provide the full relief sought because a class action "is about more than statutory

damages . . . it is also about the additional reward that [a named plaintiff] hopes to earn by

serving as the lead plaintiff for a class action."      Fulton, 860 F.3d at 545.     The court thus

concluded that "we cannot say as a matter of law that the unaccepted offer was sufficient to

compensate plaintiff Fulton for its loss of the opportunity to represent the putative class." Id. at

547. As in Chen, the Fulton court found that the underlying principle of Campbell-Ewald would

be violated by a determination that a defendant could escape exposure to class liability by

tendering a check to a third-party account and requesting judgment in the plaintiffs favor before

the plaintiff had the opportunity to pursue class certification.

        In an unpublished     case, the United States Court of Appeals for the Second Circuit

addressed a scenario similar to the Campbell-Ewald hypothetical and found the case moot, but in

that instance, the plaintiffs class certification motion had already been fully litigated and denied.

See Leyse v. Lifetime Entm't Servs., LLC, 679 F. App'x 44, 48 n.2 (2d Cir. 2017).         Where the

court explicitly distinguished Chen on the grounds that the plaintiff in Chen had not yet had the

opportunity to pursue class certification, id., Leyse appears to reinforce, rather than undermine,

the reasoning of Chen and Fulton that a named plaintiff who has not had that opportunity has not

received all of the relief sought.

        Thus, the circuits which have addressed the Campbell-Ewald hypothetical in published
                                                                           ,
opinions have identified two specific reasons to reject the contention that depositing funds with

the Court under Rule 67 and requesting judgment in favor of the named plaintiff would render



                                                   7
the class action moot: (1) such an arrangement does not provide the named plaintiff with the full

relief sought because that individual is not given the opportunity to represent a class and

potentially receive additional rewards; and (2) the Rule 67 deposit does not actually transfer

funds to an account payable to the named plaintiff. The Court finds both rationales persuasive,

particularly because they are consistent with the core principle of Campbell-Ewald           that a

defendant should not be placed "in the driver's seat" to force a settlement on an unwilling class

representative before a determination on class certification.   Campbell-Ewald,   136 S. Ct. at 672.

Here, in particular,   where Boger has specifically      sought as part of the requested relief,

"Certification of the proposed Class" and "Appointment of Plaintiff as representative        of the

Class," the Court cannot find that Trinity's actions in tendering full payment to Boger and

assenting to injunctive relief will actually provide Boger with all the relief sought. Compl. at 14,

ECF NO.1.     The Court therefore declines, pursuant to Chen and Fulton, to enter judgment in

favor of Trinity and dismiss the class action as moot.

       Consideration of the cases from other jurisdictions cited by Trinity, many of which are

unpublished, does not alter this conclusion.   The pre-Campbell-Ewald cases that distinguish as a

matter of law between unaccepted settlement offers and tenders, see, e.g., Talty v. Freedman's

Sav. & Tr. Co., 93 U.S. 321, 325 (1876) ("The offer to pay is not the equivalent for an actual

tender."), are unpersuasive because a deposit in the Court's registry does not constitute a tender

to an "account payable to the plaintiff'   as contemplated by the Campbell-Ewald hypothetical.

See Fulton, 860 F.3d at 545.      Second, as Trinity has acknowledged,      it is the provision of

complete relief on the merits, not the tender of funds, which could moot Boger's            claims.

Because Trinity has not offered Boger the opportunity to be a representative in a TCP A class




                                                 8
action as part of the resolution, it has not provided complete relief. See Chen, 819 F.3d at 1147;

Fulton, 860 F.3d at 547.

        Trinity's citation to cases from this District is similarly unpersuasive.   Beyond the fact

that two of the three decisions relied upon were later vacated, the Court notes that two of the

cited cases were not class actions and thus did not present the issue whether a tendered payment

could be sufficient to afford a named plaintiff full relief when there was no opportunity to be a

class representative.   See Gray v. Kern, 143 F. Supp. 3d 363, 367 (D. Md. 2016) (finding that a

tender of the actual amount necessary to provide complete relief rendered the plaintiff s claim

moot in a case not filed as putative class action), vacated on other grounds sub nom. Gray by

Gray v. Kern, 702 F. App'x 132 (4th Cir. 2017); Price v. Berman's Auto., Inc., No. 14-763-JMC,

2016 WL 1089417, at *2-3 & n.3 (D. Md. Mar. 21, 2016) (noting that concerns "such as the

possibility that the plaintiff might obtain relief beyond the tendered payment as well as the

impact that mooting the case might have on the class action" were not implicated in this case).

In the third case from this District, the court dismissed the case because the plaintiffs had

actually accepted and received full financial relief on their own claims, yet they still sought to

pursue class relief.    See Grice v. Colvin, No. GJH-14-1082, 2016 WL 1065806, at *3, *7 (D.

Md. Mar. 14,2016), opinion vacated, appeal dismissed sub nom. Hart v. Berryhill, No. 16-1371,

2017 WL 3928324 (4th Cir. June 7, 2017).

       As for district     courts that have more directly       grappled   with Campbell-Ewald's

hypothetical scenario, many have concluded, consistent with Chen and Fulton, that allowing a

class action defendant to use Rule 67 or other means of tender to moot a class action claim

before the plaintiff has had an opportunity to seek class certification is contrary to the principles

underlying Campbell-Ewald that a named plaintiff should have a fair opportunity to seek class



                                                  9
certification and that a defendant should not be placed in the driver's seat for a class action. See,

e.g., Brady v. Basic Research,         L.L.c.,   312 F.R.D. 304, 306 (E.D.N.Y.        2016) (rejecting

defendants' attempt to use Rule 67 to moot a would-be class representative's          individual claim

before a motion for class certification); Bais Yaakov of Spring Valley v. Educ. Testing Serv., 251

F. Supp. 3d 724, 742 (S.D.N.Y. 2017) (denying without prejudice a defendant's                motion to

dismiss for lack of subject matter jurisdiction after the defendant tendered complete individual

relief to the named plaintiff because the named plaintiff had not yet been afforded the

opportunity to seek class certification); Bell v Survey Sampling Int'l LLC, No. 3:15-cv-1666,

2017 WL 1013294, at *5 (D. Conn. 2017) (stating that "cases allowing a defendant to 'pick off

plaintiffs simply by making a tender of complete relief deny plaintiffs a fair opportunity to

pursue class claims and are contrary to the spirit of Campbell-Ewald');       Radha Giesmann, MD.,

Pc.   v. Am. Homepatient, Inc., No. 4:14-cv-1538, 2016 WL 3407815, at *3 (E.D. Mo. 2016)

(stating that "if this Court accepted the Defendant's      argument that tender of payment moots a

Plaintiffs    individual claims, Defendant would essentially have control of the putative class

action ....   The law does not countenance the use of individual offers to thwart class litigation.").

         Notably, several of the district court decisions that have permitted a defendant to moot a

would-be class representative's     claim through a tender of payment have relied on the fact that

there was no evidence that the defendant or similarly situated defendants regularly engage in

strategic attempts to avoid class liability.     For example, in Kaplan v. Fulton St. Brewery, LLC,

No. 17-10227-JGD, 2018 WL 2187369, at *9 (D. Mass. May 11, 2018), the court found the

plaintiffs' individual and class claims moot in a breach of warranty of merchantability and unjust

enrichment case but noted that the class claims might have been permitted to remain in a TCP A

case, because TCP A defendants are engaged in a "widespread whac-a-mole practice aimed at



                                                    10
picking off a named plaintiff before class certification."     Id. at *9 (internal citations omitted).

See also Bais Yaakov of Spring Valley v. ACT, Inc., 221 F. Supp. 3d 183, 188-89 (D. Mass.

2016) (holding that based on the TCP A defendants'           strategy of thwarting class actions by

picking off individual plaintiffs, the class claims could continue). Although these decisions were

based on the "inherently transitory" doctrine, see, e.g., Kaplan, 2018 WL 2187369 at *9,

discussed in Chen, 819 F.3d at 1142-43, their reference to TCPA defendants' apparent strategy

of picking off named plaintiffs illustrates that allowing such a strategy to succeed would violate

the principle in Campbell-Ewald    that a defendant should not be put in the "driver's seat" to

"avoid a potential adverse decision ...   that could expose it to damages a thousand-fold larger

than the bid [the plaintiff] declined to accept." Campbell-Ewald, 136 S. Ct. at 672.

       The reasoning of Campbell-Ewald        is clear: a class action plaintiff should have the

opportunity to seek class certification before a defendant can force a settlement.         Campbell-

Ewald, 136 S. Ct. at 672. Fulton's interpretation that a settlement offer made by depositing

funds under Rule 67 is no different than a Rule 68 offer of judgment reflects sound logic in that a

deposit in a court's registry does not constitute a direct payment to Boger. Fulton, 860 F.3d at

545. Even if it did, such a payment, even combined with the requested injunction, does not

necessarily satisfy Boger's interest in pursuing a class action, which simply cannot be met by any

offer that precludes him from seeking class certification.     See Chen, 819 F.3d at 1147; Fulton,

860 F.3d at 547. Thus, the Court will deny the Motion. Accordingly, the Court need not address

the remaining arguments.

                                          CONCLUSION

       For the foregoing reasons, Trinity's Motion to Deposit Check, Enter Judgment, and

Dismiss, ECF No. 75 will be DENIED.        Media Mix's Motion for Joinder, ECF No. 80, will be



                                                11
GRANTED to the extent it seeks to join in Trinity's arguments and DENIED to the extent it

seeks the same relief sought in Trinity's Motion.    A separate Order shall issue.




Date: November 16,2018
                                                       THEODORE D. CHUAN
                                                       United States District Judg




                                                12
